OPINION ON MOTION FOR REHEARING
The opinion on motion for rehearing of June 10,1987, is hereby withdrawn and the following is substituted.
*251This Plaintiff and Carrier on motion for rehearing asked for clarification of the method of awarding prejudgment interest. The Plaintiff obtained judgment on January 31, 1986, against the Defendant for $439,184.00. This judgment calculated prejudgment interest on accrued damages, as opposed to future damages, at $19,053.00 on that date. The trial court awarded the Carrier $35,911.00 as the amount it had advanced for the Plaintiff's worker’s compensation and medical expenses up to the time of trial.
The Carrier will receive
35,911
55,964
of the $19,053.00 prejudgment interest amount. The $55,964.00 figure is the amount the jury awarded the Plaintiff for damages that had accrued at the time of trial. The $19,053.00 is the amount of prejudgment interest awarded in the judgment of January 31, 1986, from which sum no error was alleged originally or in the motions for rehearing.
Plaintiff's attorney was awarded as fees a percentage of compensation and medical benefits paid by the Carrier, plus a sum determined by the Court to be the amount of indemnification for future worker’s compensation and medical bills as provided for in Chambers v. Texas Employers Insurance Association, 693 S.W.2d 648 (Tex.App. — Dallas 1985, writ ref'd n.r.e.). This amount did not include any fee from prejudgment interest, and he now complains. However, this was not made a point of error in his appellate brief and is thereby waived. Former Rule 418d, Tex.R. Civ.P. (Vernon 1974), and present Rule 74(d), Tex.R.App.P.; Kirkman v. City of Amarillo, 508 S.W.2d 933 (Tex.Civ.App.— Amarillo 1974, writ ref’d n.r.e.).
The judgment of the trial court is affirmed.